            Case 1:18-cv-02449-DLF Document 16 Filed 02/05/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                             )
CONFERENCE OF STATE BANK SUPERVISORS,                        )
                                                             )
                              Plaintiff,                     )
                                                             )
       v.                                                    )
                                                             )   C.A. No. 1:18-CV-02449 (DLF)
OFFICE OF THE COMPTROLLER                                    )
OF THE CURRENCY,                                             )      ORAL ARGUMENT
                                                             )      REQUESTED
and                                                          )
                                                             )
JOSEPH M. OTTING,                                            )
COMPTROLLER OF THE CURRENCY,                                 )
                                                             )
                              Defendants.                    )
                                                             )


                    PLAINTIFF’S ALTERNATIVE MOTION FOR LEAVE
                      TO CONDUCT JURISDICTIONAL DISCOVERY

       In the alternative to denying Defendants' Motion to Dismiss for Lack of Jurisdiction and

For Failure to State a Claim (Doc. 12), the Conference of State Bank Supervisors (“CSBS”)

respectfully moves the Court for entry of an Order granting CSBS leave to conduct discovery

limited to the issue of whether this Court has subject matter jurisdiction over this matter.

       As detailed in the accompanying Memorandum of Points and Authorities, to the extent this

Court finds jurisdiction lacking based on the pleadings, CSBS is entitled to discovery to resolve

factual disputes concerning the status of Defendants' implementation of the Nonbank Charter

Program that this litigation challenges, and thereby enable CSBS to establish standing and ripeness,

which Defendants contest.

       Pursuant to Local Civil Rule 7(m), Plaintiff's counsel has conferred with Defendants'

counsel, who stated that they oppose this motion.


                                                  1
8459118-v2\WASDMS
            Case 1:18-cv-02449-DLF Document 16 Filed 02/05/19 Page 2 of 3



          Wherefore, Plaintiff respectfully requests that this Court enter an Order granting CSBS

leave to conduct discovery limited to the issue of the Court’s subject matter jurisdiction over this

matter.

Date: February 5, 2019                               Respectfully submitted,

                                                     /s/ Jennifer Ancona Semko
                                                     Jennifer Ancona Semko (Bar No. 481119)
                                                     Steven M. Chasin (Bar No. 495853)
                                                     Graham Cronogue (Bar No. 104436)
                                                     BAKER & McKENZIE LLP
                                                     815 Connecticut Avenue NW
                                                     Washington, DC 20006
                                                     Tel: +1 202 835-4250
                                                     Fax: +1 202 416-7055
                                                     jennifer.semko@bakermckenzie.com
                                                     steven.chasin@bakermckenzie.com
                                                     graham.cronogue@bakermckenzie.com

                                                     John Gorman
                                                     Margaret Liu
                                                     Michael Townsley
                                                     CONFERENCE OF STATE BANK
                                                     SUPERVISORS
                                                     1129 20th Street, NW
                                                     Washington, DC 20036
                                                     Tel: +1 202 296-2840
                                                     bgorman@csbs.org
                                                     mliu@csbs.org
                                                     mtownsley@csbs.org




                                                 2
8459118-v2\WASDMS
          Case 1:18-cv-02449-DLF Document 16 Filed 02/05/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       In accordance with LCvR 5.3, I hereby certify that on February 5, 2019, a true and correct

copy of the foregoing was served on all counsel of record through the Court’s CM/ECF system.

                                                   /s/ Jennifer Ancona Semko
                                                   Jennifer Ancona Semko
                                                   BAKER & McKENZIE LLP
                                                   815 Connecticut Avenue, N.W.
                                                   Washington, D.C., 20006
                                                   Tel: +1 202 835-4250
                                                   Fax: +1 202 416-7055
                                                   jennifer.semko@bakermckenzie.com


                                                   Attorney for Plaintiff




                                               3
8459118-v2\WASDMS
